Motion is made by defendant to strike the copy of the indictment on the ground that it does not meet the requirements of section 4553 of the Code of 1923. It does not appear from the record that the original indictment, recorded as required by law, has been lost, destroyed, or so mutilated as to be illegible, so as to authorize an order by the trial judge that the clerk make and certify a copy thereof from the record. Neither does it appear that the court gave any direction for a substitution. Under section 7 of the Constitution of 1901, the defendant may not be accused, except in cases ascertained by law and according to the form which the same has prescribed. In the instant case the accusation was the original indictment to which the defendant was entitled on his trial, unless it was shown to the court that such original was lost, misplaced, or destroyed, and the court directed the clerk to furnish a copy. According to the record this was not done. For this error the judgment is reversed.
State's witness Watkins, after testifying as to his knowledge of such things, was permitted to say that the parts of the still found at defendant's home were carried to Enterprise, the county seat, and there assembled, and that all parts fit, making a complete still suitable for manufacturing whisky. This was not the testimony as to an independent, comparative experiment, such as was the case of Tesney v. State, 77 Ala. 33, and Evans v. State, 109 Ala. 11, 19 So. 535, but was the statement of a collective fact.
A predicate for the introduction of a confession made by defendant was properly laid. Of course, we might by "splitting a hair" hold that the answer of the witness Watkins was not fully responsive to the question, calling for the predicate, but the question was full and broad enough to cover every requirement for the predicate, and the first part of the answer, "No, sir," is referable to the entire question. The subsequent statement of the witness, "I think that he said the doctors prescribed it for him," was but a part of the confession, and the expression, "I think," would not constitute its admission reversible error.
Motion was made to exclude the foregoing confession because the confession did not state the time and place at which the defendant had made whisky. The confession and statement was made at the time of the raid and while all the parties, including the defendant, were there present with the still and evidently related to the possession and use of the still then in defendant's possession. Everything said and done at that time was admissible as part of the res gestæ.
The solicitor in his closing remarks to the jury said, "The making of this stuff is the cause of the falling and destruction of many young fellows in this county to-day," and another statement to the effect that intoxicating liquor is destroying young men and young women and is the destruction of the country. These statements are simply opinions based upon common knowledge and are not sufficient to warrant a reversal of the case.
The refused charges are not numbered, but we may say that the affirmative charges were properly refused and the same principles of law embodied in the other refused charges were substantially covered in the oral charge of the court.
The defendant excepted to an expression of the trial judge in his general charge to the jury: "You cannot pardon him on account of his age." The excerpt when taken alone might be said to be a charge upon the effect of the evidence, but when taken and considered together with the whole charge of the court, which we are bound to do, the expression is free from error.
Affirmed.
                              On Rehearing.
Former judgment of affirmance set aside. Opinion amended. The judgment of the circuit court is reversed and the cause is remanded.
Reversed and remanded. *Page 190